Maeshall, J.
(dissenting). Tbe case, it seems, is governed in favor of appellant by well established rules of law which have either been overlooked, or, for the time, not appreciated. It is a criticism on the administration of the law in this field, not wholly unwarranted, that it goes in such seemingly uncertain and irregular lines as to give rise to an impression that cases turn upon elastic rules of arbitration rather than definite and unbending rules of law.
No one saw the belt strike respondent unless he did. He became insensible the instant the accident occurred and did not regain consciousness for a considerable length of time. The nature of his injury indicates that it could not have been caused, directly, by a blow from the belt, but was caused by the fall and movements of machinery at that moment. He *563said tbe belt struck bim,.but all circumstances indicate that he could not have known whether it did or not. Moreover, he stated twenty-four days after the accident occurred, when he was in full possession of his faculties and under conditions quite as favorable for remembering, and much more favorable for telling the truth, than at the trial, that he did not know how he got hurt, that he guessed the fly-wheel caught him, but did not know how it occurred. Furthermore, the belt was a small, very slow-running affair, doing but very little work, and such as was not likely to do otherwise than fall upon coming apart. No witness, called as an expert, pretended that such a belt under such circumstances as existed, would, in any reasonable probability, fly outward a considerable distance from the line of tension, upon coming apart, or even fly outward at all. The natural course of the belt, if it flew at all, was at an angle downward, which could not have reached plaintiff’s person above the hips. The location of the broken belt and respondent’s person after the accident, repels the idea that the belt caused the fall. In such circumstances, how can it be said the evidence warranted a finding to a reasonable certainty that the belt did the mischief ? Looking at the matter in the very best light the evidence will bear in respondent’s favor, is it not clear that what caused respondent’s fall is involved in the obscurity of mere conjecture? Such is clearly the case in my judgment.
In the light of the foregoing, the case, I think, should be ruled by the well established doctrine that unless the plaintiff produces evidence of sufficient probative power to remove, in his favor, the cause of his injury from the realms of conjecture, he cannot recover. Hyer v. Janesville, 101 Wis. 371, 77 N. W. 729; Clark v. Franklin F. Mut. F. Ins. Co. 111 Wis. 65, 86 N. W. 549; Stock v. Kern, 142 Wis. 219, 125 N. W. 447; Hart v. Neillsville, 141 Wis. 3, 15, 123 N. W. 125; Bakalars v. Continental C. Co. 141 Wis. 43, 122 N. W. 721.
*564Tbe oases cited and many more sbow bow elementary tbe law is and bow often it bas been applied, that be upon wbom tbe burden of proof rests, in a case like tbis, must go further than to merely show a possibility of tbe accident having been caused by actionable fault, or that it may or may not have been so caused — tbe evidence being as strongly on one side as tbe other, or merely giving rise to a conjecture that it may have been so caused. Any number of possibilities, as it is said, will not make one probability. A verdict can only rightly rest on tbe latter. Substitution of mere possibility for probability and supposition for facts and evidence of facts, and so reaching a conclusion to compensate an injured one at tbe expense of another, is a wrongful taking of tbe property of tbe latter and bestowal of it upon another.
There is another rule of law quite as firmly established as tbe one above adverted to and quite as fatal to tbe recovery complained of, which arises on the following state of tbe case: Tbe respondent was a man of age, discretion, and large experience with machinery, particularly with tbe precise situation. Tbe belt was a very small, simple contrivance. It was so located and used that it was under bis observation, necessarily, many times each day, — times when it was idle as well as when it was at work. According to bis testimony, be bad known for. a considerable length of time that it was weak. It bad. broken once before to bis knowledge. Every circumstance bearing on tbe question shows that respondent bad a far better opportunity to know tbe condition of it than any one representing appellant. In that situation why should not tbe well known rule apply that where tbe employee has tbe same or better .facilities than tbe master for knowing the condition of his working place, tools, or appliances, imperiling bis personal safety, be is guilty of fatal contributory negligence in not taking note thereof and acting in bis own protection, and of fatal assumption of tbe risk if be does know of the situation and nevertheless subjects himself to it.
*565There is a third reason wiry I think the verdict is without substantial support. If there is a scintilla of evidence to show, appellant ought to have anticipated that the governor belt was liable to break and canse a personal injury to some one, I have not been able to find it. No claim was made that the belt was so located as to he dangerous to employees in the performance of their duties, so it needed guarding under the statute on the subject. No claim was made that the flying of such a belt, even if it parted in operation, was an event reasonably to be apprehended. The only excuse I can see for the jury finding to the contrary is in the implied suggestion by the court that there was credible evidence in respondent’s favor on the subject, involved in submitting the matter to the jury. Really, the error on all three points discussed, if error there be, is attributable to the court rather than to the jury. Whether justice or injustice prevails in such cases depends mainly on the court. Notwithstanding the evidence may clearly warrant the direction of a verdict on one side, if the court refuses to grapple with the situation and do so, the jury will naturally take that as a judicial determination that the. evidence will support a verdict either way. So it is not good administration to temporarily abdicate judicial duty to direct a verdict with the thought of taking the judgment of the jury and then dealing with the matter from an original standpoint, as is sometimes the case. I venture to say that, had a verdict been directed here on either of the points I have discussed, it would have stood the test of an appeal to this court.